DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to Claim 1, the preamble “A method of operating an aspirator” is indefinite.  Claim 1, Lines 4-5, also claims an inflatable evacuation device which is separate from the aspirator.  As such, the scope of the claim is unclear, since the limitations of the claim recite more than just an aspirator.  The rejection may be overcome by changing the preamble to reflect all of the structure claimed in the claim, as well as any dependent claims.  For the purpose of examination, the preamble of Claim 1, and all subsequent dependent claims will be interpreted as a method for inflating an inflatable evacuation device.
Claims 2-5 are rejected since they are dependent upon Claim 1. Each of the Claims 2-5 preambles should also be changed to reflect the entire scope of the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 & 5 are rejected under 35 U.S.C. 102 as being unpatentable over Lagen (U.S. Patent 5,002,465).  Note parallel rejection below.
As to Claim 1, Lagen teaches a method of operating an aspirator (Figure 1), the method comprising: exerting a first force (via compressed fluid source 34; Column 5, Lines 2-4) on a plunger (56/58) of an aspirator air vent valve (54) of the aspirator (Figure 1) to direct the plunger towards (Column 5, Lines 2-4) a proximal inner wall (see Figure 1 below) of the aspirator air vent valve (54); and directing a fluid from (Column 5, Lines 2-4) a compressed fluid source (34) through the aspirator (Figure 1) into an inflatable evacuation device (16; Column 1, Lines 6-8).

    PNG
    media_image1.png
    707
    583
    media_image1.png
    Greyscale

Lagen Figure 1, Modified by Examiner

As to Claim 2, Lagen teaches all the limitations of Claim 1, and continues to teach directing (via 30) an ambient gas (Column 5, Lines 6-10) through an aspirator body (24) into the inflatable evacuation device (16).
As to Claim 3, Lagen teaches all the limitations of Claims 1 & 2, and continues to teach directing at least one of the fluid (Column 7, Lines 43-44) or the ambient gas from the inflatable evacuation device (16) through a vent passage (62) of the aspirator air vent valve (96).
As to Claim 5, Lagen teaches all the limitations of Claim 1, and continues to teach exerting a second force (via 60) on the plunger (56/58) to direct (as shown in Figure 1) the plunger (56/58) towards (when the valve is open, the spring 60 will be compressed, creating a counter force against the force of the compressed fluid on the plunger) a proximal side of a pipe fitting (the surface at the right end of passage 40 which plunger 56 is in contact with, as shown in Figure 1).

Claims 1 & 4 are rejected under 35 U.S.C. 102 as being unpatentable over Wass (U.S. Patent 6,071,084).  Note parallel rejection above.
As to Claim 1, Wass teaches a method of operating an aspirator (Figures 8-10), the method comprising: exerting a first force (via a compressed fluid source; Column 10, Lines 1-19) on a plunger (100) of an aspirator air vent valve (F, as shown in Figure 4) of the aspirator (Figures 8-10) to direct (as shown in Figure 10) the plunger (100) towards (as shown from Figure 8-10) a proximal inner wall (the left end of 106, as viewed in Figure 10) of the aspirator air vent valve (F); and directing a fluid (inflation medium or primary fluid; Column 4, Lines 8-9) from (via 30) a compressed fluid source (Column 2, Lines 40-41) through (via 88, as illustrated with arrows in Figure 10) the aspirator (Figures 8-10) into an inflatable evacuation device (Column 1, Lines 11-15).
As to Claim 4, Wass teaches all the limitations of Claim 1, and continues to teach engaging (as shown in Figure 10) the plunger (100) with (as shown in Figure 10) the proximal inner wall (the left end of 106, as viewed in Figure 10) of the aspirator air vent valve (F).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Andreas (10,578,223) and Chiba (2015/0122353) describe similar valves as claimed.  Ruegsegger (2017/0016459) and McPherson (3,771,913) describe compressed air actuated aspirators.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BRANDT whose telephone number is (303)297-4776. The examiner can normally be reached Monday-Thursday 10-6, MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID N BRANDT/            Examiner, Art Unit 3746                                                                                                                                                                                            
/KENNETH J HANSEN/            Primary Examiner, Art Unit 3746